internal_revenue_service number release date index number --------------------- --------------------- ------------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-149197-04 date december re ------------------------------------------------- re ------------------------------------------------- legend husband --------------------- --------------------------------- wife --------------------- --------------------------- trust ---------------------------------------------------------------------------- -------------------- trust ------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ----------------------------- date ------------------------- date -------------------------- date -------------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- x ------------------------------------ amount ------------ amount ------------ amount ------------ accountant -------------------------- accounting firm ------------------------------------------- plr-149197-04 dear -------------- date requesting rulings that certain transfers to trusts are eligible for gift_splitting under sec_2513 of the internal_revenue_code and an extension of time under sec_301 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption this is in response to a letter from your authorized representative dated the facts and representations submitted are summarized as follows husband established an irrevocable_trust trust on date for the primary benefit of husband and wife’s children and their descendants article iii paragraph c of trust grants husband’s issue a noncumulative right to withdraw all or part of each contribution to trust article v provides that if husband’s death occurs within three years from the date of any funding of trust by husband and all or a substantial portion of the assets that comprise trust are includable in the husband’s gross_estate for federal estate_tax purposes and if husband has a surviving_spouse then such trust assets are to be held in a qualified terminable_interest trust with an ascertainable_standard for invasion on behalf of the surviving_spouse on date husband and wife established an irrevocable_trust trust trust is an educational trust for the benefit of husband and wife’s grandchildren neither husband nor wife has any interest in trust in year husband transferred x and cash in the amount of amount to trust thereafter for year sec_2 through husband transferred cash in the amount of amount to trust trust was established during year and for year sec_3 through husband and wife transferred cash in the amount of amount to trust in year husband and wife transferred cash in the amount of amount to trust as a result of accountant’s on-going health problems husband and wife’s form sec_709 united_states gift and generation-skipping_transfer_tax return were not filed or if filed the returns were not correct specifically for year sec_1 and accountant did not prepare and neither husband nor wife filed form sec_709 for year sec_3 and husband filed a form_709 however the transfers were not accurately reported and gst_exemption was not allocated effectively on those returns husband also elected to treat the gifts as made one-half by husband as permitted under sec_2513 wife’s consent to split_gifts was signified on husband’s gift_tax_return however wife did not sign husband’s return wife did not file a form_709 for year sec_3 or for years and plr-149197-04 husband and wife each filed separate form sec_709 electing not to split the gifts once again however the gst_exemption was not allocated effectively on those returns accountant died on date accounting firm discovered the errors in the returns after accountant’s death taxpayers represent that there are no facts that have changed since the original dates of the gifts to trust and trust between year sec_1 through husband and wife are united_states citizens you have requested the following rulings that husband and wife may elect split gift treatment under sec_2513 for gifts they made between year and year including gifts they made to trust and trust an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make allocations of the respective gst exemptions of husband and wife with respect to the transfers to trust between year and year and to trust between year and year that the allocations will be effective as of the respective dates of the transfers to trust and trust that the value of the transferred assets to trust and trust as of the respective dates of the original transfers to trust and trust will be used in determining the amount of husband’s and wife’s gst_exemption to be allocated to such trusts gift_splitting issue sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_2513 provides that consent to the application of sec_2513 may not be signified after the 15th day of april following the close of such year unless plr-149197-04 before such 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse sec_25_2513-1 of the gift_tax regulations provides that if one spouse transferred property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable at the time of the gift and severable from the interest transferred to the spouse in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determined in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 in wang v commissioner tcmemo_1972_143 the court stated that in determining whether a remainder_interest is ascertainable as of the time of the gift and thus eligible for split gift treatment under sec_2513 the same principles are applied as are employed in determining whether a charitable_remainder interest subject_to any invasion power is ascertainable and thus deductible for estate_tax purposes under rules in effect prior to the enactment of sec_2055 and generally prior to the enactment of sec_2055 the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money revrul_70_450 1970_2_cb_195 see also wang v commissioner supra if the probability of invasion was so remote as to be negligible a deduction would be allowed for the entire value of the remainder_interest revrul_54_285 1954_2_cb_302 as discussed above in year sec_1 and wife has an interest in trust as a contingent beneficiary if she survives husband his death occurs within three years from the date of any funding by husband all or a substantial portion of trust assets are includable in his gross_estate for federal estate_tax purposes and she is his surviving_spouse at his death wife’s interest in trust is susceptible of determination and severable from the gifts to the other beneficiaries therefore based on the facts and representations we conclude that the year and transfers to trust are eligible for gift_splitting for gift_tax purposes under sec_2513 to the extent the value of the transfers plr-149197-04 exceed the actuarial value of wife’s interest in trust determined under sec_7520 neither husband nor wife has an interest in trust and therefore transfers to trust are eligible for gift-splitting in year sec_1 and husband and wife did not file gift_tax returns since no returns were filed if husband and wife file gift_tax returns for year sec_1 and and signify consent to gift-split then the consent will be effective for purposes of sec_2513 sec_2513 for year sec_3 and husband and wife evidenced their intent to elect to split_gifts with respect to transfers to trust and trust on husband’s gift_tax_return wife did not file a gift_tax_return for those years based on the facts and representations we conclude that consent to gift-split was signified by both spouses and is effective for purposes of sec_2513 see sec_25_2513-2 sec_301 issue sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax years at issue provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 plr-149197-04 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that plr-149197-04 the requirements of ' have been satisfied under sec_26_2652-1 wife is treated for gst purposes as the transferor of one-half of the entire value of the property transferred by husband regardless of the interest wife is actually deemed to have transferred under sec_2513 for gst purposes husband and wife are each treated as the transferor of one-half of the value of the entire property transferred to trust and trust therefore husband is granted an extension of time of days from the date of this letter to make an allocation of husband’s available gst_exemption with respect to husband s transfers to trust and trust in year sec_1 through in addition wife is granted an extension of time of days from the date of this letter to make an allocation of wife’s available gst_exemption with respect to wife’s transfers to trust and trust in year sec_1 through the allocations will be effective as of the respective date of the transfers and the value of the transferred assets to trust sec_1 and as of the respective date of the original transfers to trust sec_1 and will be used in determining the amount of husband’s and wife’s gst_exemption to be allocated to trust sec_1 and husband should make these allocations on form_709 for year sec_1 and and on supplemental form sec_709 for the year sec_3 through wife should make these allocations on form_709 for year sec_1 through and on supplemental form sec_709 for years and all forms should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the forms this ruling does not extend the time to file any form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal plr-149197-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
